

116 S3942 IS: Securing America’s Medical Supply Chain and Advancing the Production of Life Saving Medicines Act
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3942IN THE SENATE OF THE UNITED STATESJune 11, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILL
To establish the position of Chief Pharmaceutical and Medical Supply Chain Negotiator in the Office of the United States Trade Representative, to be responsible for conducting trade negotiations and enforcing trade agreements related to acts, policies, and practices of foreign governments that fail to appropriately reward United States innovation with respect to pharmaceuticals, to advance domestic production of life-saving medicines, and to secure the United States medical supply chain to eliminate reliance on foreign governments, and for other purposes.
1.Short titleThis Act may be cited as the Securing America’s Medical Supply Chain and Advancing the Production of Life Saving Medicines Act.2.Chief Pharmaceutical and Medical Supply Chain Negotiator(a)In generalSection 141 of the Trade Act of 1974 (19 U.S.C. 2171) is amended—(1)in subsection (b)(2)—(A)by striking and one Chief Innovation and Intellectual Property Negotiator and inserting one Chief Innovation and Intellectual Property Negotiator, and one Chief Pharmaceutical and Medical Supply Chain Negotiator;(B)by striking or the Chief Innovation and Intellectual Property Negotiator and inserting the Chief Innovation and Intellectual Property Negotiator, or the Chief Pharmaceutical and Medical Supply Chain Negotiator; and(C)by striking and the Chief Innovation and Intellectual Property Negotiator and inserting the Chief Innovation and Intellectual Property Negotiator, and the Chief Pharmaceutical and Medical Supply Chain Negotiator; and(2)in subsection (c), by adding at the end the following new paragraph:(7)The principal function of the Chief Pharmaceutical and Medical Supply Chain Negotiator shall be to conduct trade negotiations and to enforce trade agreements relating to United States pharmaceutical products and services and medical supply chains. The Chief Pharmaceutical and Medical Supply Chain Negotiator shall be a vigorous advocate on behalf of United States pharmaceutical and medical supply chain interests. The Chief Pharmaceutical and Medical Supply Chain Negotiator shall perform such other functions as the United States Trade Representative may direct..(b)CompensationSection 5314 of title 5, United States Code is amended by striking Chief Innovation and Intellectual Property Negotiator, Office of the United States Trade Representative. and inserting the following:Chief Innovation and Intellectual Property Negotiator, Office of the United States Trade Representative.Chief Pharmaceutical and Medical Supply Chain Negotiator, Office of the United States Trade Representative..(c)Report requiredNot later than one year after the appointment of the first Chief Pharmaceutical and Medical Supply Chain Negotiator pursuant to paragraph (2) of section 141(b) of the Trade Act of 1974, as amended by subsection (a), and annually thereafter, the United States Trade Representative shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report describing in detail—(1)enforcement actions taken by the Trade Representative during the one-year period preceding the submission of the report to ensure the protection of United States pharmaceutical products and services and medical supply chains; and(2)other actions taken by the Trade Representative to advance United States pharmaceutical products and services and medical supply chain interests.